[Cite as M.H. v. J.P., 2017-Ohio-33.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

M.H.                                                C.A. Nos.     15CA010832
                                                                  15CA010833
         Appellee

         v.
                                                    APPEAL FROM JUDGMENT
J.P., et al.                                        ENTERED IN THE
                                                    COURT OF COMMON PLEAS
         Appellants                                 COUNTY OF LORAIN, OHIO
                                                    CASE Nos. 15CV186968
                                                               15CV196969

                                  DECISION AND JOURNAL ENTRY

Dated: January 9, 2017



         MOORE, Judge.

         {¶1}    Respondents-Appellants J.P. and L.P. appeal from the judgments of the Lorain

County Court of Common Pleas. We affirm in part and reverse in part.

                                               I.

         {¶2}    On July 14, 2015, as Petitioner-Appellee M.H. was driving to CVS she

encountered slow traffic. She was not sure why traffic was moving so slowly. As she was

looking around, she noticed that the person in the car in front of her was the cause of the slow

traffic and was videotaping her with his phone while he drove. She realized the car in front of

her was being driven by either J.P. or L.P., who are identical twins. According to M.H. the

brothers live near her parents and had videotaped her and her family in the past. The brothers

had also called the police on her family on multiple occasions in the past. She also came to
                                                  2


notice that the car in front of the car directly in front of her was driven by someone else who was

also videotaping her. That person was discovered to be the other brother.

       {¶3}    M.H. called the police because she was concerned about J.P.’s and L.P.’s

behavior in the past. She also believed that at least one of the brothers had a gun that he had

threatened to use on more than one occasion. A sheriff happened to be in the area, noticed the

traffic backup, and began to investigate. The sheriff spoke with J.P. and L.P., who indicated that

M.H. was stalking them and that was why they were videotaping her. M.H. told the sheriff her

side of the story, and she was allowed to continue to the police station to fill out a police report.

       {¶4}    On July 17, 2015, M.H. filed a petition for a civil stalking protection order against

J.P. and L.P. pursuant to R.C. 2903.214. That same day, an ex parte order was issued. The

protected persons were M.H. and her two minor daughters. A full hearing was held July 31,

2015, at which the petitions against J.P. and L.P. were heard together. J.P., a licensed attorney in

Ohio, represented himself and his brother. M.H. appeared pro se. Towards the end of the cross-

examination of M.H., the trial judge abruptly halted the proceedings, determined that J.P. was

“making a mockery out of [the proceedings],” and refused to allow J.P. to present a defense.

       {¶5}    The trial court subsequently issued a full hearing civil stalking protection order

against J.P. and L.P. Thereafter, J.P. and L.P. appealed. They then moved to amend the notices

of appeal to include an order of the trial court that was filed shortly before the notices of appeal.

We granted their motion. Subsequently, this Court consolidated the two appeals.

       {¶6}    J.P. and L.P. have raised 11 assignments of error for our review, which will be

addressed out of sequence to facilitate our analysis.
                                                  3


                                                 II.

                                  ASSIGNMENT OF ERROR II

       R.C. 2903.214/ITS SCHEME IS/WAS FACIALLY UNCONSTITUTIONAL
       AND/OR UNCONSTITUTIONAL AS APPLIED TO [J.P. AND L.P.], AND
       OTHERWISE (INCLUDING THROUGH THE ORDERS) VIOLATES/ED
       [J.P.’S AND L.P.’S] FIRST, SECOND, SIXTH, AND FOURTEENTH
       AMENDMENT RIGHTS.

       {¶7}    In their first assignment of error, J.P. and L.P. assert that R.C. 2903.214 is facially

unconstitutional and/or unconstitutional as applied to them. We decline to address the merits of

their argument as J.P. and L.P. failed to raise this issue in the trial court and have not developed a

plain error argument on appeal.

       {¶8}    “The failure to challenge the constitutionality of a statute in the trial court forfeits

all but plain error on appeal, and the burden of demonstrating plain error is on the party asserting

it.” State v. Detamore, 9th Dist. Wayne No. 15AP0026, 2016-Ohio-4682, ¶ 19, quoting State v.

Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034, ¶ 2.

       {¶9}    J.P. and L.P. argue that they were unable to present this argument to the trial court

because they could not attend the ex parte hearing and they were not allowed to present a defense

during the full hearing. However, J.P. and L.P. have not demonstrated that there were unable to

file a motion in the trial court challenging the constitutionality of the statute irrespective of what

occurred at the hearings. Accordingly, we are unpersuaded that J.P. and L.P. were precluded

from raising this issue below.

       {¶10} Further, while J.P. and L.P. have mentioned plain error in their brief, they have

not developed a plain error argument. See App.R. 16(A)(7). Instead, they have merely stated in

a conclusory manner that the statute violates their rights and therefore resulted in a miscarriage

of justice. Because they have not developed a plain error argument, we overrule their second
                                                 4


assignment of error on that basis. See Barnick v. Barnick, 9th Dist. Summit No. 28058, 2016-

Ohio-5808, ¶ 13.

                                ASSIGNMENT OF ERROR VI

       THE TRIAL COURT DENIED [J.P. AND                          L.P.]   ANY     DEFENSE
       WHATSOEVER DURING THE FULL HEARING.

       {¶11} J.P. and L.P. argue in their sixth assignment of error that the trial court erred in

denying them the ability to present any defense. Under the circumstances of this case, we agree.

       {¶12} “The right to procedural due process is guaranteed by the Fourteenth Amendment

to the United States Constitution and Section 16, Article I of the Ohio Constitution. This Court

has previously stated that [a]t a minimum, the constitutional guarantee of due process requires

that deprivation of life, liberty or property by adjudication be preceded by notice and opportunity

for hearing appropriate to the nature of the case.” (Internal quotations and citations omitted.)

Sigler v. Arvay, 9th Dist. Summit No. 21099, 2002-Ohio-6762, ¶ 10.

       {¶13} R.C. 2903.214(D)(2)(a) provides that, “[i]f the court, after an ex parte hearing,

issues a protection order described in division (E) of this section, the court shall schedule a full

hearing for a date that is within ten court days after the ex parte hearing. The court shall give the

respondent notice of, and an opportunity to be heard at, the full hearing.”

       {¶14} In the instant matter, at the full hearing, J.P. represented both himself and his

brother. During J.P.’s cross-examination of M.H., the trial court abruptly halted the examination

and ultimately terminated the proceedings without allowing J.P. and L.P. to present any defense.

After reading the transcript, we have no doubt that J.P. proved to be a challenging party for the

trial court to manage. The trial court had to remind J.P. of the limited purpose of the hearing and

that the parties were not there to litigate all of the cases that J.P. and L.P. had pending.    It is

likewise evident that the trial court was frustrated with the manner in which J.P. handled the
                                               5


cross-examination of M.H. Nonetheless, we do not agree with the trial court’s assessment that

J.P. was “making a mockery” of the proceedings or “attempting to abuse the process.” We

remain mindful that the appellate court cannot assess the demeanor or mannerisms of J.P. from

the transcript; however, the record before us does not support the drastic action of terminating

the hearing without providing the respondents an opportunity to present any defense. Given the

record before us, we can only conclude that J.P. and L.P. were denied their due process rights

when they were denied the ability to present a defense. See Sigler at ¶ 11. While it may have

been appropriate under the circumstances for the trial court to curtail the cross-examination of

M.H., and possibly even sanction respondents with a fine, we cannot say that prohibiting J.P. and

L.P. from presenting any defense was consistent with due process.

       {¶15} Given the foregoing, we sustain J.P.’s and L.P.’s sixth assignment of error.

                                ASSIGNMENT OF ERROR I

       THE TRIAL COURT/MAGISTRATE PLAINLY ERRED, PREJUDICIALLY
       ERRED, AND/OR ABUSED DISCRETION (“ERRED”) IN ISSUING THE
       JULY 17, 2015 EX PARTE PROTECTION ORDERS, THE AUGUST 3, 2015
       ONE-YEAR PROTECTION ORDERS, AND THE AUGUST 7, 2015
       SUPPLEMENTAL ORDERS AGAINST [J.P. AND L.P.], INCLUDING DUE
       TO EACH OF THE FOLLOWING SEPARATE ERRORS WHICH ARE
       FULLY INCORPORATED HEREIN AS THE DISCUSSION FOR THIS
       ASSIGNMENT OF ERROR.

                               ASSIGNMENT OF ERROR III

       THE TRIAL COURT DENIED [J.P. AND L.P.] THE RIGHT TO OBJECT
       AND/OR TO STATE THE BASIS FOR THEIR OBJECTIONS DURING THE
       FULL HEARING.

                                ASSIGNMENT OF ERROR IV

       THE TRIAL COURT PREJUDICIALLY ADMITTED AND RELIED ON
       INADMISSIBLE EVIDENCE FROM [M.H.] – PARTICULARLY EXHIBIT 1 –
       DURING THE FULL HEARING.
                                             6


                              ASSIGNMENT OF ERROR V

       THE TRIAL COURT PREJUDICIALLY EXCLUDED ADMISSIBLE AND
       MATERIAL EVIDENCE FROM [J.P. AND L.P.] DURING THE FULL
       HEARING.

                             ASSIGNMENT OF ERROR VII

       THE TRIAL COURT DENIED [J.P. AND L.P.] THE REMAINDER OF THEIR
       ESSENTIAL CROSS-EXAMINATION OF [M.H.] DURING THE FULL
       HEARING.

                             ASSIGNMENT OF ERROR VIII

       THE TRIAL COURT USED THE WRONG LEGAL STANDARD AS TO THE
       BURDEN OF PROOF DURING THE FULL HEARING.

                              ASSIGNMENT OF ERROR IX

       THE TRIAL COURT USED THE WRONG LEGAL STANDARD AS TO
       [M.H.’S] STATE OF MIND VIS-A-VIS MENTAL DISTRESS.

                              ASSIGNMENT OF ERROR X

       THE TRIAL COURT DID NOT MAKE THE REQUIRED FINDINGS OF
       FACT IN THE ONE-YEAR PROTECTION ORDERS AGAINST [J.P. AND
       L.P.], AND THE FINDINGS/HOLDINGS THAT IT DID MAKE IN THE
       ORDERS WERE ERRONEOUS, INCLUDING BECAUSE OF THE USE OF A
       DISCRIMINATORY TERM.

                              ASSIGNMENT OF ERROR XI

       [THE TRIAL COURT’S] ISSUANCE OF THE AUGUST 3, 2015 ONE-YEAR
       PROTECTION ORDER[] AND SUPPLEMENTAL ORDERS AGAINST [J.P.
       AND L.P.] WAS BASED ON INSUFFICIENT EVIDENCE AND WAS
       AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE DURING THE
       FULL HEARING.

       {¶16} Given our resolution of J.P.’s and L.P.’s sixth assignment of error, we conclude

the remaining assignments of error have been rendered moot and we decline to address them.

See App.R. 12(A)(1)(c).
                                                 7


                                                III.

       {¶17} J.P.’s and L.P.’s second assignment of error is overruled. We sustain J.P.’s and

L.P.’s sixth assignment of error and remand the matter for proceedings consistent with this

opinion. The remaining assignments of error have been rendered moot. The judgment of the

Lorain County Court of Common Pleas is affirmed in part and reversed in part.

                                                                          Judgment affirmed in part,
                                                                                   reversed in part,
                                                                               and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.




                                                       CARLA MOORE
                                                       FOR THE COURT
                                            8


CARR, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

J. P., pro se, Appellant.

J.P., Attorney at Law, for Appellant L.P.

GERALD WALTON, Attorney at Law, for Appellee.